Citation Nr: 0902357	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-30 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1981 to 
February 1982 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision, 
addressing the issue of bilateral hearing loss, and an 
October 2004 rating decision, addressing the issue of 
tinnitus, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne Wyoming.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
veteran's left ear hearing loss is related to the veteran's 
active duty service.

2.  The competent evidence fails to demonstrate that the 
veteran has right ear hearing loss.

3.  The competent evidence fails to demonstrate that the 
veteran's tinnitus is related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active duty service, and service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by active duty service, and service connection may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in April 2004 and September 2004 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the April 2004 letter, pertaining to 
hearing loss, was sent to the veteran prior to the June 2004 
rating decision.  The Board also observes that the September 
2004 letter, pertaining to tinnitus, was sent to the veteran 
prior to the October 2004 rating decision.  The VCAA notice 
with respect to the elements addressed in these letters was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this regard, the notice provided in the April 
2004 and September 2004 letters complied with the 
requirements of 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 
3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot. 

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment and VA treatment records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension audiological examination and a medical nexus 
opinion in conjunction with his claim in June 2004 and again 
in October 2005.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

Initially, the Board acknowledges the veteran's claim that 
his hearing loss and tinnitus are the result of exposure to a 
nerve agent while serving in Khamisiyah, Iraq.  The Board 
notes that neither of the previously noted VA audiological 
examinations address the possible connection between the 
veteran's hearing loss and any nerve agent exposure, however, 
the Board does not find it necessary to remand for an 
examination to address the issue because there is no 
competent medical evidence that indicates that the veteran's 
hearing loss and tinnitus are associated with exposure to the 
nerve agent, thereby failing to meet the above stated 
criteria under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In addition, the veteran does not meet the presumption 
regarding exposure to certain herbicide agents because the 
presumption only applies to herbicides, or chemicals, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116 (West 2002) and 38 C.F.R § 3.309 (2008).  As the 
veteran's service occurred outside that time frame, the Board 
finds that the presumption is not applicable.  

Also, as an initial matter, the Board notes that the veteran 
claims, in the alternative to his exposure to a nerve agent, 
that the cause of his hearing loss and tinnitus is a head 
injury suffered in June 1982 while on ACDUTRA in the Wyoming 
National Guard.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.6 (2007).  The Board 
notes that only service department records can establish if 
and when a person was serving on active duty, active duty for 
training, or inactive duty training.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  The veteran was determined to have been on ACDUTRA 
from the period of June 6, 1982 to June 20, 1982.  

I.  Hearing Loss-Left Ear

The veteran contends, in addition to those causes listed 
above, that he suffered acoustic trauma during his military 
service that has caused his current left ear hearing loss.  
He specifically contends that his exposure to loud noises 
includes exposure to helicopters, explosions, weapons, tanks, 
and missiles while on active duty service.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
October 2005 C&P audiological examination, the veteran 
exhibited pure tone thresholds of 80 dB at 500 Hz, 75 dB at 
1000 Hz, 70 dB at 2000 Hz, 75 dB at 3000 Hz, 75 dB at 4000 Hz 
for the left ear with a Maryland CNC speech recognition score 
of 4 percent.  The previous June 2004 C&P audiological 
examination reports that the veteran exhibited pure tone 
thresholds of 70 dB at 500 Hz, 80 dB at 1000 Hz, 65 dB at 
2000 Hz, 70 dB at 3000 Hz, 65 dB at 4000 Hz for the left ear 
with a Maryland CNC speech recognition score of 4 percent.  
Thus the Board concludes that the veteran has a current 
diagnosis of hearing loss in the left ear according to the 
definition of impaired hearing under 38 C.F.R. § 3.385 
(2008).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran's left ear hearing loss is 
related to his military service.  As noted above, the Board 
finds that the veteran's left ear hearing loss is not related 
to any exposure to a nerve agent.  In addressing other 
potential causes related to service, the Board initially 
notes that the veteran had two periods of active service.  In 
the first period, November 1981 to February 1982, the 
veteran's entrance examination does not indicate any 
complaints of hearing loss and the veteran refused a 
separation examination.  The veteran's service treatment 
records from the second period of active duty service, dating 
from November 1990 to June 1991, also do not indicate that 
the veteran suffered from hearing loss.  In addition to the 
periods of active duty service, as noted above, the veteran 
had periods of ACDUTRA.  In one such period, in June 1982, 
the veteran suffered a head trauma.  Following the incident, 
the veteran's general physical examination, neurological 
examination and sensory examination all showed results within 
normal limits.  In addition, periodic examinations, taken 
after the incident, dating in January 1985, May 1986, 
September 1990, and April 1991 do not indicate any complaints 
of hearing loss.  Audiograms taken in December 1986 and May 
1991 also show the veteran's hearing to be within normal 
limits.  The Board observes that the examiner in the C&P 
examination dated October 2005, opines that the veteran's 
hearing loss is not as likely as not related to the in-
service head trauma suffered by the veteran and the June 2004 
C&P examiner opines that the veteran's hearing loss is also 
not as likely as not related to his military noise exposure.  
After considering all of the above, the Board determines that 
there is no competent indication that the veteran's current 
diagnosis of hearing loss in his left ear can be related to 
his military service.  

There is, in addition, no competent medical evidence shortly 
after the veteran's last period of active duty service which 
indicates that the veteran's left ear hearing loss had 
increased in severity.  The veteran has not indicated that he 
had treatment for hearing problems since separation from 
service and made no mention of hearing problems until 
December 2003 when the veteran was treated for sudden, 
moderate-to-severe sensorineural hearing loss in the left 
ear.  The examiner at that examination stated that the 
etiology of the sudden hearing loss was undetermined.  The 
Board notes that the veteran's only post-service noise 
exposure was the occasional use of firearms, but the veteran 
states that he always uses hearing protection when using 
firearms.

In addition to a lack of competent evidence providing any 
link between the veteran's left ear hearing loss and his 
military service, the Board finds that the twelve year lapse 
in time between the veteran's active service and the first 
complaints of hearing loss weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).


The Board observes that the veteran is competent to describe 
the nature and extent of his in-service noise exposure, see 
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board notes that the veteran's MOS while in 
service was flight operations coordinator which would have 
exposed him to aircraft noise while in service.  Therefore, 
the Board may accept the veteran's testimony regarding the 
occurrence of exposure to acoustic trauma in service.  
However, the Board notes that such evidence is not sufficient 
to demonstrate hearing loss.

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.

Therefore, while the Board acknowledges that the veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of hearing loss, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for left ear hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Hearing Loss-Right Ear

The veteran claims bilateral hearing loss.  As the veteran 
currently is only diagnosed with hearing loss in the left 
ear, it is necessary to address each ear separately when 
determining eligibility for service connection for hearing 
loss.

As stated above, for purposes of applying VA laws, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

The medical evidence of record reveals that there is no 
current diagnosis of a right ear hearing disability.  
According to the October 2005 C&P audiological examination, 
the veteran exhibited pure tone thresholds of 05 dB at 500 
Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, 10 dB at 3000 Hz, and 
15 dB at 4000 Hz for the right ear with a Maryland CNC speech 
recognition score of 100 percent.  The previous June 2004 C&P 
audiological examination reports that the veteran exhibited 
pure tone thresholds of -05 dB at 500 Hz, 05 dB at 1000 Hz, 
10 dB at 2000 Hz, 05 dB at 3000 Hz, 05 dB at 4000 Hz for the 
right ear with a Maryland CNC speech recognition score of 100 
percent.  Thus, it is clear that the veteran's hearing loss 
in his right ear does not meet the definition of impaired 
hearing under 38 C.F.R. 
§ 3.385 (2008).

Without a diagnosis of hearing loss that meets the minimum 
impairment to constitute a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).

With respect to the veteran's claimed hearing loss 
disability, the Board finds that there is no competent 
evidence of any current disability.  In this regard, the 
veteran has not submitted any evidence which demonstrates 
hearing loss in accordance with 38 C.F.R. § 3.385.  Moreover, 
the October 2005 C&P examiner states that hearing in the 
right ear is within normal limits for all frequencies 250-
4000 Hz.  In addition, the June 2004 C&P examiner also states 
that the veteran's hearing in the right ear is within normal 
limits 250-4000 Hz.  The Board acknowledges the veteran's 
claim of hearing loss; however, absent any objective medical 
evidence of a right ear hearing loss disability, and 
competent evidence that he does not have hearing loss 
disability for VA purposes, the Board finds that a 
preponderance of the evidence is against service connection 
for right ear hearing loss disability.  See Brammer, supra.  
See also Espiritu, supra.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (2008), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Bilateral Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure and the head 
trauma he experienced while on active duty.  He contends that 
he first experienced tinnitus, in both ears, intermittently 
while in service.  The veteran currently claims tinnitus in 
his left ear and reports a constant ringing sound since 
November 2003 following the onset of sudden hearing loss in 
the left ear.  However, after careful consideration of the 
evidence of record, the Board finds that a preponderance of 
the evidence is against awarding service connection for 
tinnitus.
The Board has already determined that the veteran was exposed 
to acoustic trauma in service.  However, acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  The veteran did not complain of 
tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the veteran's claimed tinnitus, the Board 
acknowledges that the veteran is currently diagnosed with 
tinnitus in the left ear.  However there is no indication 
that the veteran's current diagnosis can be related to the 
veteran's military service.  The Court has determined that, 
particularly with respect to claims for tinnitus, the veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  The veteran's contentions, however, remain 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  As stated above, 
the veteran claims intermittent tinnitus while in service and 
constant tinnitus after the sudden hearing loss that occurred 
around November 2003.  For the reasons discussed below, the 
Board finds that the veteran's assertions regarding the 
chronicity and continuity of tinnitus since service are not 
shown to be credible.

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2008).  
The veteran's service treatment records do not indicate that 
the veteran made any complaints of tinnitus while on active 
duty.  As stated above, the veteran had two periods of active 
service.  There in no indication in either period of service 
that the veteran complained of tinnitus.  There is also no 
mention of tinnitus in the medical report associated with the 
head trauma that the veteran suffered while on ACDUTRA.  In 
addition, periodic examinations, taken after the incident, 
dating in January 1985, May 1986 September 1990 and April 
1991 do not indicate any complaints of tinnitus.  After 
considering all the above, the Board finds that there is no 
independent or contemporaneous record of tinnitus having been 
incurred in service or for many years thereafter.  The Board 
concludes that this lack of evidence is negative evidence 
demonstrating that the veteran's current assertions regarding 
chronicity and continuity are not credible. 

As discussed herein, neither the service separation 
examination report, nor any post-service evidence shows any 
indication of tinnitus or complaints of ringing in the ears 
until the veteran's December 2003 private medical records 
associated with a sudden loss of hearing in his left ear, 
twelve years after the veteran left active military service.  
This gap in the evidentiary record preponderates strongly 
against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).

With regard to the twelve year evidentiary gap in this case 
between active service and the earliest contemporaneous 
evidence of tinnitus, the Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
This absence of contemporaneous evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (2008) (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).

The Board acknowledges the veteran's current diagnosis of 
tinnitus, as indicated on the October 2005 C&P examination.  
However, there appears to be no chronicity of symptomatology 
as stated in the etiological opinion provided by the examiner 
in the October 2005 C&P examination.  The VA examiner, having 
reviewed the C-file, opined that given the ten plus years 
between the in-service head trauma and the first evidence of 
the onset of tinnitus, the veteran's tinnitus is not as 
likely as not related to the veteran's in-service head trauma 
or any other incident in service.  The June 2004 C&P 
examination did not address the issue of tinnitus.  Upon 
consideration of the aforementioned evidence, the Board finds 
that the veteran's currently diagnosed tinnitus is not 
related to the veteran's military service.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the veteran.  
Rather, the competent evidence of record preponderates 
against a finding that the veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303 (2008).  As a preponderance of the 
evidence is against the veteran's claim of service connection 
for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

1.  Entitlement to service connection for left ear hearing 
loss is denied.

2.  Entitlement to service connection for right ear hearing 
loss is denied.

3.  Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


